 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                                Case No.: 2:19-cv-00254-JAD-NJK
 4 Eric J. Flores,
 5                      Plaintiff                                    Order Dismissing Action
 6 v.
 7 State of Nevada, et al.,
 8                      Defendants
 9
10            Plaintiff Eric J. Flores brings this civil-rights case under § 1983 for events he alleges
                                                                          1
11 occurred during his incarceration at High Desert State Prison (“HDSP”). On February 14, 2019,
12 the Court directed Flores to file a fully completed application to proceed in forma pauperis or
                           2
13 pay the $400 filing fee. In a March 6, 2019, order granting an extension of time to file an
14 application to proceed in forma pauperis, the Court expressly warned Flores that this case would
                                                                                                    3
15 be dismissed unless he filed the completed application or paid the filing fee by April 18, 2019.
16 The deadline has passed, and Flores has done nothing.
17            District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
19 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
20 failure to obey a court order, or failure to comply with local rules. In determining whether to
21
22   1
         ECF No. 1-1 (complaint).
23   2
         ECF No. 3 (order).
24
     3
         ECF No. 5 (order).
25
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
26
     5
27   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
28 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 8 Flores was warned that his
13 case would be dismissed if he failed to pay the fee or submit a completed application by April
14 18, 2019. 9 So, Flores had adequate warning that his failure to pay the fee or submit a completed
15 application would result in this case’s dismissal.
16            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
17 prejudice based on Flores’s failure to pay the fee or submit a completed application in
18 compliance with this Court’s March 6, 2019, order; and
19
20
21 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     6
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     8
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   9
         ECF No. 5 (order).
                                                        2
 1         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 2 CASE.
                                                     _________________________________
                                                                _____________
                                                                           ____
                                                                              ___________
 3                                                   U.S. District
                                                                ct Judge
                                                                   Juudgge Jennifer
                                                                                  e A.
                                                                           Jenniffer A. Dorsey
                                                                                        D
 4                                                   Dated: May   13, 2019
                                                                y 13

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
